Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-6, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being clearly anticipated by Rozenfeld (US 2012/0230574 A1).

	Regarding claim 1, Rozenfeld discloses an apparatus comprising: an insertion tube (14); an image sensor (16/50) inside the insertion tube (14); wherein the image sensor 16/50) comprises an array of pixels (par. [0068]-[0077], [0099], fig. 1-4, 9); 

	Regarding claim 3, Rozenfeld discloses the apparatus of claim 1, wherein the image sensor (16/50) comprises a plurality of chips (50a-c) mounted on a substrate (52), wherein the pixels are distributed among the plurality of chips (par. [0068]-[0077], fig. 4-5).

	Regarding claim 5, Rozenfeld discloses the apparatus of claim 1, wherein the particles of radiation are X-ray photons (Rozenfeld, par. [0081]).

	Regarding claim 6, Rozenfeld discloses the apparatus of claim 5, wherein the X-ray photons have energies between 20 keV and 30 keV (Rozenfeld, par. [0081], “X-rays of around 20 to 40 keV”).

	Regarding claim 14, Rozenfeld discloses the apparatus of claim 1, wherein the image sensor does not comprise a scintillator (i.e., Rozenfeld does not disclose a scintillator).

	Regarding claim 15, Rozenfeld discloses a system comprising the apparatus of claim 1, and a radiation source (radioactive source, seed; par. [0071], [0098]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozenfeld as applied to claim 1 above.

	Regarding claim 2, Rozenfeld discloses the apparatus of claim 1, wherein the insertion tube (14) is configured to be inserted into the rectum of a male subject (12; par. [0099], fig. 9).
	Rozenfeld further discloses “Prostate cancer is one of the most commonly diagnosed cancers in men over 55 years of age” (par. [0003]), i.e., with “men” being humans.
	Rozenfeld does not expressly disclose the male subject is a human.
	Rozenfeld does not expressly disclose the “male subject” in par. [0099] and fig. 9 is a human.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Rozenfeld so that the male subject is a human due to the prevalence of prostate cancer in men such as disclosed by Rozenfeld.
	One would have been motivated to do so to gain an advantage suggested by Rozenfeld of reducing the radiation dose received by a man undergoing prostate seed brachytherapy (Rozenfeld, par. [0003]).

 Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozenfeld as applied to claim 1 above, and further in view of Ferrão de Paiva Martins (US 2019/0277798 A1).

Regarding claim 4, Rozenfeld discloses the apparatus of claim 1.
Rozenfeld does not expressly disclose the image sensor is flexible.
Ferrão de Paiva Martins discloses an X-ray image sensor is flexible (par. [0002]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Rozenfeld in view of the teachings of Ferrão de Paiva Martins so that the image sensor is flexible.
One would have been motivated to do so to use a more flexible apparatus for imaging the prostate.

Claim(s) 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozenfeld as applied to claim 1 above, and further in view of Steadman Booker (US 2010/0020924 A1).

	Regarding claim 7, Rozenfeld discloses the apparatus of claim 1, but does not expressly disclose the image sensor comprises:
	a radiation absorption layer comprising an electric contact;
	a first voltage comparator configured to compare a voltage of the electric contact to a first threshold;
	a second voltage comparator configured to compare the voltage to a second threshold;
	a counter configured to register at least one of the numbers;
	a controller;

	wherein the controller is configured to activate the second voltage comparator during the time delay;
	wherein the controller is configured to cause the at least one of the numbers to increase by one, when the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold.
	Steadman Booker discloses an image sensor comprises a radiation absorption layer (16) comprising an electric contact (inherent for connecting to 50);
	a first voltage comparator (20) configured to compare a voltage of the electric contact to a first threshold (TH1);
	a second voltage comparator (60) configured to compare the voltage to a second threshold (CTH);
	a counter (22) configured to register at least one of the numbers;
	a controller (24);
	wherein the controller (24) is configured to start a time delay from a time at which the first voltage comparator (20) determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold (TH1);
	wherein the controller (24) is configured to activate the second voltage comparator (60) during the time delay;
	wherein the controller (24) is configured to cause the at least one of the numbers to increase by one, when the second voltage comparator (60) determines that an 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Rozenfeld in view of the teachings of Steadman Booker so that the image sensor comprises: a radiation absorption layer comprising an electric contact; a first voltage comparator configured to compare a voltage of the electric contact to a first threshold; a second voltage comparator configured to compare the voltage to a second threshold; a counter configured to register at least one of the numbers; a controller; wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; wherein the controller is configured to cause the at least one of the numbers to increase by one, when the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold.
	One would have been motivated to do so to gain an advantage recited in Steadman Booker of addressing pile-up events (Steadman Booker, abstract).

	Regarding claim 8, Rozenfeld modified teaches the apparatus of claim 7, further comprising an integrator (50) electrically connected to the electric contact (of 16), wherein the integrator is configured to collect charge carriers from the electric contact (of 16; Steadman Booker, par. [0078], fig. 3).
Rozenfeld in view of the further teachings of Steadman Booker
	One would have been motivated to do so to gain an advantage recited in Steadman Booker of addressing pile-up events (Steadman Booker, abstract).

	Regarding claim 9, Rozenfeld modified teaches the apparatus of claim 7, wherein the controller (24) is configured to activate the second voltage comparator (60) at a beginning of the time delay (Steadman Booker, par. [0070]-[0084], fig. 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further have modified the invention of Rozenfeld in view of the further teachings of Steadman Booker
	One would have been motivated to do so to gain an advantage recited in Steadman Booker of addressing pile-up events (Steadman Booker, abstract).

	Regarding claim 10, Rozenfeld modified teaches the apparatus of claim 7, but does not expressly disclose the controller is configured to connect the electric contact to an electrical ground.
	Examiner takes Official Notice that connecting electric devices to an electrical ground was well-known and routinely practiced in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Rozenfeld so that the controller is configured to connect the electric contact to an electrical ground.


	Regarding claim 11, Rozenfeld modified teaches the apparatus of claim 7, wherein a rate of change of the voltage is substantially zero at expiration of the time delay (Steadman Booker, par. [0085]-[0091], fig. 4).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further have modified the invention of Rozenfeld in view of the further teachings of Steadman Booker
	One would have been motivated to do so to gain an advantage recited in Steadman Booker of addressing pile-up events (Steadman Booker, abstract).

	Regarding claim 12, Rozenfeld modified teaches the apparatus of claim 7, wherein the radiation absorption layer comprises silicon (Rozenfeld, par. [0076]).
	Rozenfeld modified does not expressly disclose the radiation absorption layer comprises a diode.
	Examiner takes Official Notice diodes comprising silicon were well-known and routinely used radiation absorption layers in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Rozenfeld so that the radiation absorption layer comprises a diode.
	One would have been motivated to do so to use a relatively low cost detector.

Regarding claim 13, Rozenfeld modified teaches the apparatus of claim 7, wherein the radiation absorption layer comprises silicon (Rozenfeld, par. [0076]).
	Rozenfeld modified does not expressly disclose the silicon is single-crystalline.
	Examiner takes Official Notice that single-crystalline silicon was a well-known and routinely used x-ray detection material in the art.
	Therefore it would have been obvious to one of ordinary skill in the art to have further modified the invention of Rozenfeld so that the silicon is single-crystalline.
	One would have been motivated to do so to use a form a silicon with relatively more x-ray sensitivity.

Claim(s) 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozenfeld.

Regarding claim 16, Examiner refers to the rejections of claims 1-2 above, mutatis mutandis.

Regarding claims 17 and 19-20, Examiner refers to the rejections of claims 3 and 5-6 above, respectively.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozenfeld as applied to claim 16 above, and further in view of Ferrão de Paiva Martins.

Regarding claim 18, Examiner refers to the rejection of claim 3 above.

Claim(s) 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozenfeld as applied to claim 17 above, and further in view of Steadman Booker.

Regarding claims 21-28, Examiner refers to the rejections of claims 7-14 above, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884